Case: 6:20-cr-00002-REW-HAI Doc #: 338 Filed: 08/18/20 Page: 1 of 2 - Page ID#: 998




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                         LONDON

  UNITED STATES OF AMERICA,                      )
                                                 )
        Plaintiff,                               )             No. 6:20-CR-2-REW-HAI
                                                 )
  v.                                             )
                                                 )                       ORDER
  LARRY ELKINS,                                  )
                                                 )
        Defendant.                               )
                                                 )

                                           *** *** *** ***

        After conducting Rule 11 proceedings, see DE 328 (Minute Entry), Judge Ingram

 recommended that the undersigned accept Defendant Elkins’s guilty plea and adjudge him guilty

 of Count 1 of the Superseding Indictment. See DE 329 (Recommended Disposition); see also DE

 207 (Superseding Indictment). Judge Ingram expressly informed Defendant of his right to object

 to the recommendation and to secure de novo review from the undersigned. See DE 329 at 3. The

 established, 3-day objection deadline has passed, and no party has objected.

        While this Court reviews de novo those portions of a Recommended Disposition to which

 a party objects, see 28 U.S.C. § 636(b)(1), it is not required to “review . . . a magistrate[] [judge’s]

 factual or legal conclusions, under a de novo or any other standard, when neither party objects to

 those findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985). When the parties do not object to the

 Magistrate Judge’s recommended disposition, they waive any right to review. See Fed. R. Crim.

 P. 59(b); United States v. White, 874 F.3d 490, 495 (6th Cir. 2017) (“When a party . . . fails to

 lodge a specific objection to a particular aspect of a magistrate judge’s report and recommendation,

 we consider that issue forfeited on appeal.”); see also United States v. Branch, 537 F.3d 582, 587
Case: 6:20-cr-00002-REW-HAI Doc #: 338 Filed: 08/18/20 Page: 2 of 2 - Page ID#: 999




 (6th Cir. 2008) (noting that “[t]he law in this Circuit is clear” that a party who fails to object to a

 magistrate judge’s recommendation forfeits his right to appeal its adoption).

        The Court thus ADOPTS DE 329, accepts the plea, and ADJUDGES Larry Elkins guilty

 of the offense charged in Count 1 of the Superseding Indictment. The Court further preliminarily

 ADJUDGES forfeitable the DE 207 identified property, per Judge Ingram’s recommendation and

 Defendant’s concession of forfeitability. The Court further CANCELS the jury trial (currently set

 for October 13, 2020) as to Elkins. An Order scheduling sentencing follows. Defendant remains

 detained per prior Orders.

        This the 18th day of August, 2020.
